 604 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 
Ohio Valley Hospital Association1 and National Economic Council of Scientists, Petitioner. 
Case 8-RC- I 0205 June 29, 1977 DEClSION ON REVlEW On January 14, 1976, 
the Regional 
Director for 
Region 8 issued a Decision and Direction of Election in the above-entitled proceeding 
in which he exclud- 
ed school of nursing instructors and assistant 
instructors, a student health 
nurse, emergency room doctors, and 
house physicians2 
from an otherwise all-professional unit as requested by Petiti~ner.~ Thereafter, in accordance 
with the National Labor Relations Board Rules 
and Regulations, Series 8, as amended, the Employer filed 
a timely request for review of the Regional Director's decision, 
contend- ing that the above classifications 
of employees should be included in a unit 
of all other hospital 
professionals. By telegraphic order dated February 
10, 1976, the National Labor Relations 
Board granted the 
request for review and stayed the election 
pending decision on review. Thereafter, the Employer 
filed a brief on review.4 The American 
Hospital Association filed 
a brief as amicus curiae. The Board 
has considered 
the entire record 
in this case, including the briefs 
on review, with 
respect to the issues under review and makes the following findings: The Employer is a nonprofit 
health care facility which provides both inpatient 
and outpatient care. 
The Employer's full-time 
and regular part-time general duty registered nurses 
are represented by the Ohio Nurses Association. 
No other 
employees are currently represented 
by any labor organization. 
The name 
ofthe Employer appears as amended at the hearing. Also excluded 
were currently represented 
registered nurses. The Regional Director included the following classifications 
of employees in the professional unit: medical laboratory technologists, 
physical therapists, therapeutic dietitians, pharmacists, librarians, 
coordina- tor ofstudent affairs. manager 
of multimedia services. and anesthetists. On the basis 
of responses to the notice to show cause issued herein, the Board hereby denies 
the Employer's motion 
to reopen the record, 
and concludes that the Petitioner herein is 
a viable labor organization. 
See Sr. Maty's Hospital, Inc., 220 NLRB 496 (1975). where we found "it appropriate to group together in the RN 
unit all 
RN's wherever assigned in 
the hospital." See 
also The Tnurees of Noble Hospiral, 218 NLRB 1441 (1975). where a nurse anesthetist 
was included in the 
RN unit even though 
working under the director of anesthesiology rather 
than in the nursing service department; and Newcon-Wellesley Hospital, 219 NLRB 
699 (1975), where instructors 
and nursing chairmen 
in the school 
of nursing were included in the 
RN unit. See Kaiser Foundation Hospirals, 219 NLRB 325 (1975). where nurse 
anesthetists were excluded from 
the professional unit based 
on a 
finding that they shared 
a community of interest with other registered nurses who 
were already represented. Certainly, where 
no labor organization currently seeks 
to represent the unrepresented nurses, 
and where there is 
nc evidence that 
;:.L ,.brxs seek, for themselves, representation, 
i~ is dilficult to justify 
Member Walther's characterization 
of our holding 
as failing to "assure 
employees the fullest freedom in exercising the rights guaranteed 
by the The school of nursing is a department 
of the hospital engaged in the education 
of nurses. A specific area of 
the hospital, set aside for 
the school, 
contains classrooms and clinical laboratories. The instructors, who are required 
to hold 
licenses as registered nurses 
but who perform 
no general duty nursing functions, 
conduct the didactic portion of the 
student nurses' education within the school. The clinical or practical aspect of that education 
is conducted almost exclusively in 
the patient care 
areas of 
the hospital, where the instructors and 
students are in frequent contact 
with all those 
employees who are directly 
involved in patient care, 
including general 
duty registered nurses. 
In addition, the instructors are frequently in the patient care areas 
preparing for teaching. The student health nurse is located in the school 
and is subject to the same 
general working conditions as the instructors. 
We agree with the Regional Director's conclusion 
that the nursing school 
instructors, assistant instruc- 
tors, and student health nurse share a 
closer community of interest with the already 
represented registered nurses 
than with the remaining profession- al employees,5 and we shall therefore 
exclude them from the professional 
unit hereh6 The Regional Director also excluded 
house physi- cians and emergency room doctors from the profes- sional unit. House physicians7 
are supervised by the director of medical education who is a physician employed by the hospital. 
They are 
assigned to perform case histories and physical exams, 
and to assist in surgery. They are on call for routine orders 
throughout the hospital. The 
house physicians assist 
staff physicians, 
who are in private practice and who have hospital 
privileges, but who are not 
hospital employees. The emergency room 
doctors have responsibilities extending only 
to the emergency Act." We think it not only 
a matter 
of logic, though it 
is that, but also a matter of good labor relations 
to provide that the unrepresented nMs should look to the existing nurses unit for representation, 
if indeed they wish representation, rather than to force them 
into another 
unit which is appropriate without their inclusion, 
and which is 
the unit Petitioner seeks to represent. Inclusion 
of these 
three classifications 
of nurses in the unit found 
appropriate herein could lead 
to the undesirable result 
of requiring the 
Employer to bargain 
with two different unions concerning the terms 
and conditions of employment of registered nurses. 
Our exclusion of these nurses precludes that possibility, 
but does not, 
as our colleague suggests, deprive them 
ofthe opportunity to be represented in the future. 
In the words of Levine Hospiral of Hapard Inc., 219 NLRB 327 (1975), the exclusion of these nurses from the 
unit herein does not relegate 
them to a 
"state of perpetual unrepresentation." 
For it is 
quite clear 
that the kine Hospital scenario envisioned by 
our colleague is, simply, not before 
us at this time. If and when we 
are confronted 
by such a situation, Len'ne Hospird suggests that the Board would proffer an invitation to the cumnt representntive of the other nurses to add these three nursing classifications 
to its existing nurses unit. Additionally, that case suggests that the Board 
would entertain a petition seeking 
to represent a unit of all registered 
nurses, including the three in dispute herein. 
Levine Hospital does not suggest, 
however, that, upon re!ection of any 
such invitation. the 
Board woold fnrrv-r nr-4de representation of any excluded 
group of employees, either 
separately or as pan of some other unit. 7 These physicians 
are not 
interns, residents 
or fellom. 230 NLRB No. 84  OHIO VALLEY HOSPITAL ASSN. 605 room, and perform no duties outside the emergency room. They have the authority 
to order that 
tests and patient treatments 
be provided by the various departments of the hospital. They 
report to a chairman whom they have selected 
from among themselves. Both classifications of doctors 
work regular 8-hour 
shifts, and may serve 
on an on-call basis when not working their regularly scheduled 
shifts. The doctors are paid on an hourly basis, 
and receive substantially the same 
fringe benefits as do other professional employees. ~6e house physician class&cation re- quires a graduate medical degree, 
and they are hired by the director 
of medical 
education and the pkrsonnel department. The 
emergency room 
doctors have been recruited 
as practicing doctors from 
within the community by the hospital's 
board of trustees. We, like 
the Regional Director, would exclude the 
involved doctors from the professional unit, 
as requested by Petitioner. By any reasoned analysis 
of community of 
interest criteria, physicians constitute a class unto themselves. Within the hospital 
hierar- chy, physicians are the pivotal employees 
and all other patient care employees are subject to 
their professional direction. The essential functions of the physician are not, and by law cannot, be performed by any 
other individuals. For that reason, limited 
supervisory authority over physicians 
is confined to other physicians and, simul)2neously, the responsi- 
bility to direct all other professionals, if that need should eventuate, is inherent in the physician's, 
and no other 
professional's, role. While this 
particular case does 
not delineate the measure 
of compensation of the physicians involved, 
it is, furthermore, com- mon knowledge 
that physicians are paid substantial- ly more than the overwhelming majority of 
other professional employees. Such 
considerations, in 
addition to those mentioned bv the 
Regional J u -- Director, namely, the 
unique and extensive educa- tion, training, and skills of the physician, 
more than 
amply support the conclusion 
that physicians, as a class, possess 
a separate 
and distinctive community of interest apart from other 
professional employees. 
In excluding doctors from the 
professional unit here involved, 
we are not unmindful that the Board 
has been admonished by Congress to 
avoid undue proliferation of 
bargaining units in the 
health care industry. However, we considered this general 
caveat in connection with our unit determinations 
~ertain- 1 ~ ~-~ ~ ing to registered nurses 
and concluded that because of their special 
community of interest, that caveat 
did * Mercy Hospicab o/Sacramento, Inc., 217 NLRB 765 (1975). " Damrnican Sanra Cru: Hospital, 2 18 NLRB 12 11 (1975). "' [t.rcelsior footnote omitted 
from publication.] See New York University Medical Center, a 
Division of New York Ilniversiry. 217 NLRB 522 (1975), where the Board did not 
grant a separate 
not preclude the Board from 
placing them in a separate unit,8 or excluding them 
from an otherwise all professional unit, when 
reque~ted.~ In our opinion, doctors have 
at least as separate a 
commu- nity of 
interest as nurses 
and are therefore entitled 
to the same treatment. We 
shall therefore exclude them from the requested professional unit. 
Accordingly, we hereby remand 
the case to the 
Regional Director for the purpose 
of conducting an election pursuant to his Decision 
and Direction of 
Election, except 
that the payroll period for detennin- ing eligibility shall 
be that ending immediately before 
the issuance date of this Decision 
on Review.lo MEMBER PENELLO, concurring in part and 
dissenting in part: I agree with my colleagues on the majority that the 
nursing school instructors, assistant instructors, 
and student health nurse should 
be excluded from the 
professional unit 
found appropriate herein. However, 
I disagree with their decision 
to exclude house 
physicians and emergency room doctors 
from that professional unit. 
My colleagues rely upon what they consider to 
be a distinct community of 
interest possessed by these 
doctors among themselves. I do not deny that 
physicians play 
a unique 
role in a 
hospital and that 
their education and training qualify them 
for peculiar res~onsibilities. However. I am of the o~inion that an; separate community of 
interest 'that these 
doctors might enjoy 
has been largely submerged 
in the broader community of interest 
which they share with other closely allied health 
care professional employees included 
in the unit at this hospital.11 Like the other professional employees, these 
physicians work regularly scheduled 8-hour shifts. 
They are paid on an hourly basis, as are medical technologists. They receive no more nor higher benefits than do other professionals included 
in the unit. These two classifications of 
doctors are in a 
category of 
wages designated by the 
Employer as exempt, which, while 
not explained in the record, also includes physical therapists, dietitians, 
and technologists, categories of professionals included 
in the unit. Both classifications of 
doctors are in constant contact with other professional employees 
in diag- nosing illnesses 
and directing patient treatment. However, they 
are not 
the only professional employ- 
ees at this hospital who 
make diagnoses and direct treatment. Registered nurse anesthetists 
who are included in the unit make 
diagnoses and initiate unit to certain psychiatrists. In so doing, the Board noted, inter alia, that such a separate unit could 
lead to the proliferation 
of bargaining unifs at the 
medical center, and that these psych~atnsfs might share a community of interest with other allied professionals.  606 DECISIONS OF NATIONAL LABOR RELATIONS BOARD patient treatment. 
Two members 
of the nursing 
school faculty with advanced degrees are involved in an independent psychiatric consultation 
service which does not operate under the direction of a 
physician. They make observations, 
diagnoses, and initiate treatment, although 
they may not prescribe medication. However, registered nurse 
anesthetists, like the house physicians and emergency room doctors, do prescribe medication. 
While the house 
physicians work with and direct that patient treatment 
be provided 
by various other professionals, they themselves are in a position subsidiary to that of the attending 
physician who, 
in effect, directs the major portion 
of a house physi- 
cian's duties. In this regard, 
they are assigned by the attending physician to perform case histories 
and physical exams, 
and to assist in surgery. 
I am of the opinion 
that these doctors do not possess such a singular and distinct community 
of interest as to warrant their 
exclusion from 
the professional unit. 
I do not deny that 
they have more 
education and training 
and more highly developed skills than do most other professional employees 
in the health care industry. 
Nor do I minimize the functional differences which exist 
among the various 
groups of professional employees 
at this hospital. Rather, I do not perceive such a great distinction 
among health care 
employees at the professional 
level which 
justifies carving out 
professional units 
along educational 
or functional lines. These health care professionals invariably 
have advanced and specialized education giving them certain 
highly developed skills in their own particular areas of expertise. Many, if not most, must be licensed and certified by state agencies and accredited by profes- sional organizations. They 
receive comparable wages and benefits (particularly in comparison to other employees), and generally work a 40-hour week. All these common characteristics 
of health care 
professional employees serve 
to demonstrate that they constitute a 
readily identifiable unit 
unto themselves. Although I agree that 
physicians share a 
greater community 
of interest with each other than 
they do with other professional 
employees, this is nonetheless true for other 
types of 
health care 
professionals, and is not a characteristic 
possessed solely by 
physicians. The Board has heretofore not 
granted separate bargaining units 
for medical 
labora- tory technologists12 or pharmacists,l3 for we recog- nized that these professionals were not shown to 
"possess interests evidencing community 
of interest ~erc~ Hospitals of Sacramento, Inc., 2 17 NLRB 765 (1975). '3 Kairer Foundation Hospirah, 219 NLRB 325 (1975). l4 Id. at 326. 'W~ercj. H~spspirals of Sacramentu, Inc., supra at 769. l6 Id. at 767. l7 Id. at 767. with each other separate from 
that shared with the other [professional] 
employees in the health care industry." l4 In addition to 
the lack of a separate community 
of interest, physicians as a 
whole, as well as other 
professional groups . . . have failed 
to demonstrate the 
kind or degree of separate representation for 
collective- bargaining purposes 
which was 
so important to 
our finding that registered nurses may constitute a separate 
professional bargaining unit. . . . [Nlone has demonstrated the 
development of such a tradition of separate 
collective bargaining as has been the case with registered nurses.l5 This established tradition 
was deemed to be "[plerhaps of the greatest 
significance in establishing the separate interests 
of registered nurses,"l6 even more so than the community of interest 
they enjoyed 
among themselves. We further noted 
that "[sleparate bargaining for other health care 
professionals, to the 
extent it has been shown 
to exist, appears to 
have been on a scale of considerably 
smaller propor- tions." l7 Furthermore, we must be 
constantly mindful 
of the congressional mandate to avoid the undue prolifera- 
tion of bargaining units 
in the health care 
industry. I recognize that there 
is a diversity of skills between 
each group of professional employees. 
But to grant a 
separate unit 
to each group along functional 
lines is to ignore the express admonition of Congress to take 
heed in determining the number 
of bargaining units 
in the health care 
industry.18 Therefore, considering 
all the above-cited factors, I would include the house physicians 
and emergency room doctors in 
the professional unit. 
MEMBER WALTHER, dissenting: I concur with Member Penello's opinion that 
house physicians and emergency room 
doctors should 
be included in the 
professional unit herein. Contrary to 
my colleagues, however, I would also include 
in the unit the nursing school instructors, the assistant 
nursing school instructors, and the student health 
nurse. In the instant proceeding, the 
Employer's general duty registered nurses historically have been repre- 
sented in a separate unit from 
which the nursing school instructors, assistant instructors, 
and the student health 
nurse have been excluded. 
The 18 I cannot help but 
note that my 
colleagues who 
are will~ng to exclude 
these phys~cians from the 
professional unlt herein are the same who would 
carve out separztr ,.;- :-I ,-rvicr *nL ..ial,,~zita)~cc er~~ployns, and lor 
technical employees. 
See Nuthon ond Miriam Barnen MemoriaI HosprtaI Assocrarron d/b/a Barnert Memoria/ HospiIaI Cenfer, 217 NLRB 775 (1975). 
 OHIO VALLEY HOSPITAL ASSN. 607 nonincumbent Petitioner seeks a unit comprised 
of certain professional employees, excluding these 
three classifications. My colleagues, affirming the Regional 
Director, exclude these classifications from 
the unit 
sought. In reaching this result, 
my colleagues do not dispute the fact that 
the employees 
in these classifica- 
tions are professional employees, 
nor do they find 
that such 
employees have no community of interest with those included within the unit sought. Rather, the sole basis 
for my colleagues' exclusion of these 
employees lies in 
their finding 
that such employees 
share a 
"closer" community of interest with the already represented general duty registered nurses than with the other professional employees. 
The majority decision, in my view, 
rests on a far too subtle assessment 
of the relative community of 
interests between 
the employees in 
the three 
classifi- cations and the general 
duty registered nurses 
on the one hand and the remaining 
professional employees 
on the other. Such an approach, in 
my view, is totally unwarranted. Rather, it is clear that the nursing school instructors, the assistant instructors, 
and the student health nurse 
in fact share a community 
of interest with the professional employees 
and that, therefore, a sufficient basis exists 
to include the three classifications within 
the unit 
sought.19 Thus, there is no dispute that the employees in these classifications 
are in fact professionals, that they come in frequent contact with the professioqls within the unit, 
and that they are recruited through the 
same personnel office as are the included professionals. Moreover, these excluded employees 
perform none of the functions performed 
by the 
general duty registered nurses and do not share common 
supervision with 
them. Accordingly, the 
inclusion of these three classifications by no means is in 
derogation of considerations of community of interest. 
Furthermore, substantial considerations 
of policy 
compel the inclusion of 
these three classifications within the overall professional unit. 
As noted above, 
the existing 
unit of registered nurses was established by voluntary recognition 
and the union currently representing these 
nurses does not now seek 
to add 
the three classifications 
to that unit. Similarly, 
the I'etitioner has specifically sought the exclusion of 
fuch employees, thereby expressing 
no interest whatsoever in 
representing them. 
By declining to ~nclude these classifications within the overall profes- 
sional unit, the majority 
now leaves 
the nursing school instructors, the assistant instructors, 
and the student health 
nurse as a residual 
group of employees 
and, by so doing, 
has created 
the very 
situation which confronted the Board in Levine Hospital of Hayward, Inc., 219 
NLRB 327 (1975). In that 
former case, the Board held 
that, in 
situations where a group 
of employees have 
been excluded 
from a unit 
without the benefit of our guidelines for appropriate units in the health care industry, 
the Board would not consider itself bound by its 
general residual unit doctrine, nor 
would it 
feel constrained to offer the excluded group 
all the options normally available 
to a true 
residual unit. 
In Levine, all nonprofessional employees were 
represented except for seven employ- 
ees who were sought to be represented by a 
nonincumbent union as a separate residual unit. 
The Board concluded that 
those seven employees should 
properly be included in the already existing unit, 
either by means of a petition 
seeking to represent the 
entire unit, including the 
seven employees in issue, 
or by a petition 
filed by 
the incumbent to 
add them to the existing 
unit. In the present case, 
my colleagues have left the nursing school instructors, the assistant instructors, 
and the student health nurse 
residual to both the 
general duty nursing unit 
and the professional unit. Thus, assuming that the Board continues 
to adhere to Levine, it would not entertain a petition by a nonincumbent union seeking 
to represent the residu- al employees as a separate unit, but rather would require that the incumbent union, which already represents the general duty nurses, file a petition 
seeking to add these classifications 
to its existing 
unit. Given the 
fact that the incumbent union here 
does not now seek to add 
these employees to the 
existing unit of general duty nurses, and given the Board's exclusion of such 
employees from the overall professional unit, 
my colleagues here have 
with virtual certainty deprived the 
employees in 
the three 
excluded classifications 
of any opportunity 
in the future to be represented for the 
purposes of collective 
bargaining. Unlike the situation 
in Levine, we now have 
the opportunity, by including the three 
classifications in 
the overall professional 
unit, to prevent the creation 
of an unrepresented residual 
group. In my view, not only should the 
possibility of Levine-type situations "' '!he Reg~onal Director included within 
the proiessional unit eight 
instructors, assisrant instructors, and the student 
health nurse, inlrr a!!a, . : m\lcrcd nurse anesthetists whom the 
Petitloner specifically sought 
to perfom none of the functions periormed by the general duty nurses and do 8 .I I~dc ~lrhough no issue has 
been raised on review with respect to the not share with them. 8 IUIII~II~IS. it is significant that, 
like these anesthetists, 
the nursing school 
 608 DECISIONS OF NATIONAL 
LABOR RELATIONS BOARD 
be foreseen and prevented whenever possible, 
but the fullest freedom in exercising the rights 
guaran- such situations certainly should 
not be created, 
as teed by 
the Act, 
I would include the nursing 
school here, by a unit 
determination of the Board's own instructors, the assistant instructors, 
and the student making. health nurse within 
the overall unit 
of professional For the foregoing reasons, 
and particularly mindful Accordingly, I dissent. of the congressional 
mandate to assure employees 
